ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that ELIZABETH ANNE COHEN of EAST BRUNSWICK, be immediately temporarily suspended from the practice of law, and an attorney-trustee for respondent having been appointed on January 7, 1994, and good cause appearing;
It is ORDERED that ELIZABETH ANNE COHEN is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that ELIZABETH ANNE COHEN show cause before this Court on February 1, 1994, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why her temporary suspension should not continue pending final disposition of any ethics proceedings pending against her; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that ELIZABETH ANNE COHEN be restrained and enjoined from practicing law during the period of her suspension and that she comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.